
	
		II
		110th CONGRESS
		1st Session
		S. 2356
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To enhance national security by restricting access of
		  illegal aliens to driver’s licenses and State-issued identification
		  documents.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Unsafe Licensing
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The ability of
			 illegal aliens and terrorists to acquire driver’s licenses or identification
			 cards poses a threat to national security.
			(2)Issuing driver’s licenses or other forms of
			 documentation to individuals who are illegally present in the United States
			 will enable illegal aliens, and possibly terrorists, to open bank accounts,
			 transfer money out of the country, purchase weapons, and commit voter
			 fraud.
			(3)The 9/11
			 terrorists acquired dozens of driver’s licenses from States with weak licensing
			 laws. The 9/11 hijackers also acquired a total of 28 State-issued
			 identification cards or driver’s licenses.
			(4)An illegal alien, whose presence in the
			 United States proves blatant disregard of Federal law, should not be rewarded
			 by having his or her presence in the United States supported by receiving
			 legitimate government-issued identification.
			(5)Congress passed
			 the REAL ID Act of 2005 (division B of Public Law 109–13) to enhance security
			 of State-issued driver’s licenses and other identification documents to prevent
			 potential terrorists from obtaining identification documents in order to remain
			 and operate in the United States.
			(6)Recent actions by
			 some States have demonstrated a willingness to exploit loopholes in the law to
			 provide driver’s licenses to illegal aliens regardless of the security
			 concerns.
			(7)A driver’s license is a desired document
			 that enables an individual to travel and live in the United States and may
			 facilitate acquiring other documents and services.
			(8)Illegal aliens may
			 use a driver’s license to register and vote in Federal, State, and local
			 elections.
			(9)Allowing illegal
			 immigrants to have access to driver’s licenses could hinder an employer’s
			 ability to check identification and verify legal status and work
			 authorization.
			(10)Federal courts
			 have repeatedly found that Congress has plenary power to regulate immigration,
			 including conditions on admissibility, presence, and removal of aliens.
			3.Prohibition on
			 Issuing Driver’s Licenses to Illegal AliensSection 202 of the REAL ID Act of 2005 (49
			 U.S.C. 30301 note) is amended—
			(1)in subsection
			 (d)—
				(A)by striking
			 paragraph (11); and
				(B)by redesignating
			 paragraphs (12) and (13) as paragraphs (11) and (12), respectively; and
				(2)by adding at the
			 end the following:
				
					(e)ProhibitionA
				State is prohibited from issuing a driver’s license or identification card to
				any individual unless the State fully complies with the requirements under
				subsection
				(c)(2)(B).
					.
			
